Case 2:20-cv-00342-JRS-DLP Document 14 Filed 07/16/20 Page 1 of 1 PageID #: 80




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DUSTIN LEE HONKEN,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )    No. 2:20-cv-00342-JRS-DLP
                                                      )
WILLIAM P BARR, et al.                                )
                                                      )
                              Defendants.             )
                                                      )
                                                      )
MARK O'KEEFE,                                         )
                                                      )
                              Intervenor Plaintiff.   )

                              Order Directing Defendants to Respond

       The defendants shall have through July 16, 2020, at 8:00 p.m. to respond to applicant

Father Mark O'Keefe's filing, dkt. [12].

       IT IS SO ORDERED.




Date: 7/16/2020




Distribution:

Abigail A. Clapp
GREENBERG TRAURIG LLP
clappa@gtlaw.com
